Exhibit 10.2(h)

FIRST AMENDMENT TO THE WELLPOINT 2006

INCENTIVE COMPENSATION PLAN

Pursuant to rights reserved under Section 17.1 of the WellPoint 2006 Incentive
Compensation Plan (the “Plan”), Sections 4.3 and 17.2 of the Plan are hereby
amended and restated, effective as of December 6, 2006, to provide in their
entirety as follows:

“4.3 Adjustment in Authorized Shares. In the event of any corporate event or
transaction (including a change in the Shares or the capitalization of the
Company), such as a reclassification, recapitalization, merger, consolidation,
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), issuance of warrants or rights,
dividend or other distribution (whether in the form of cash, stock or other
property), stock split or reverse stock split, spin-off, split-up, combination
or exchange of shares, repurchase of shares, or other like change in corporate
structure, partial or complete liquidation of the Company or distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, shall substitute or adjust,
as applicable, the number, class and kind of securities which may be delivered
under Section 4.1; the number, class and kind, and/or price (such as the Option
Price of Options or the Grant Price of SARs) of securities subject to
outstanding Awards; the Award limits set forth in Section 4.2; and other value
determinations applicable to outstanding Awards; provided, however that the
number of Shares subject to any Award shall always be a whole number. The
Committee shall also make appropriate adjustments and modifications in the terms
of any outstanding Awards to reflect or related to any such events, adjustments,
substitutions or changes, including modifications of performance goals and
changes in the length of Performance Periods, subject to the requirements of
Article XII in the case of Awards intended to qualify as Performance-Based
Compensation. Any adjustment, substitution or change pursuant to this
Section 4.3 made with respect to an Award intended to be an Incentive Stock
Option shall be made only to the extent consistent with such intent, unless the
Committee determines otherwise, and any such adjustment that is made with
respect to an Award that provides for Performance-Based Compensation shall be
made consistent with the intent that such Award qualify for the
performance-based compensation exception under Section 162(m) of the Code. The
Committee shall not make any adjustment pursuant to this Section 4.3 that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A. All
determinations of the Committee as to adjustments or changes under this
Section 4.3 shall be conclusive and binding on the Participants.”



--------------------------------------------------------------------------------

“17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Board or the Committee shall make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including the events described in Section 4.3)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Any such adjustment with respect
to an Award intended to be an ISO shall be made only to the extent consistent
with such intent, unless the Board or the Committee determines otherwise, and
any such adjustment that is made with respect to an Award that is intended to
qualify as Performance-Based Compensation shall be made consistent with the
intent that such Award qualify for the performance-based compensation exception
under Code Section 162(m) (or any successor provision). Additionally, neither
the Board nor the Committee shall not make any adjustment pursuant to this
Article XVII that would cause an Award that is otherwise exempt from Code
Section 409A to become subject to Code Section 409A, or that would cause an
Award that is subject to Code Section 409A to fail to satisfy the requirements
of Code Section 409A. The determination of the Committee as to the foregoing
adjustments shall be conclusive and binding on Participants under the Plan.”